PER CURIAM.
This action arose out of a collision between two automobiles at a street intersection'controlled by traffic lights. The issues were the usual ones of negligence and contributory negligence, with one unusual feature due to the fact that because of a mechanical defect the red light stopping traffic on one of the streets was not operating. After a trial of some length and after deliberation of considerable length, the jury returned a verdict for defendant. Plaintiff has appealed.
The only claims of error relate to the instructions given to the jury. Review of the record convinces us that the case was fully and fairly tried and the jury was adequately instructed on all issues.
Affirmed.